DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021, has been entered.
  
Claims 1-25 are pending in this office action and presented for examination. Claims 1, 3-6, 10, 12-15, 19, and 21-22 are newly amended by the response received March 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 12-15, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation "an underflowing operation result" in line 2. However, it is indefinite as to whether this limitation is the same as or different than "an underflowing operation result" as recited in claim 1, line 6. If the same, antecedent basis language (e.g. “the”) should be used.

Claim 5 recites the limitation "denormal inputs" in line 2. However, it is indefinite as to whether this limitation is the same as or different than "denormal inputs" as recited in claim 1, line 7. If the same, antecedent basis language (e.g. “the”) should be used.

Claim 6 recites the limitation "an underflowing operation result" in line 2. However, it is indefinite as to whether this limitation is the same as or different than "an underflowing operation result" as recited in claim 1, line 6. If the same, antecedent basis language (e.g. “the”) should be used.

Claim 12 recites the limitation "denormal inputs" in line 2. However, it is indefinite as to whether this limitation is the same as or different than "denormal inputs" as recited in claim 10, line 8. If the same, antecedent basis language (e.g. “the”) should be used.
Claim 12 recites the limitation “bit position 18 of the register stores the control information is to indicate when denormal inputs of the decoded instruction are to be zeroed” in lines 1-3. However, the metes and bounds of the limitation are indefinite in view of the grammatical construction of the limitation (e.g., “stores” the control information “is” to indicate). 

Claim 13 recites the limitation "an underflowing operation result" in line 2. However, it is indefinite as to whether this limitation is the same as or different than "an underflowing operation result" as recited in claim 10, line 7. If the same, antecedent basis language (e.g. “the”) should be used.
Claim 13 recites the limitation “bit position 19 of the register stores the control information is to indicate when an underflowing operation result is to be flushed to zero” in lines 1-3. However, the metes and bounds of the limitation are indefinite in view of the grammatical construction of the limitation (e.g., “stores” the control information “is” to indicate).

Claim 14 recites the limitation "denormal inputs" in line 2. However, it is indefinite as to whether this limitation is the same as or different than "denormal inputs" as recited in claim 10, line 8. If the same, antecedent basis language (e.g. “the”) should be used.
Claim 14 recites the limitation “bit position 19 of the register stores control information is to indicate when denormal inputs are to be zeroed” in lines 1-2. However, the metes and bounds of the limitation are indefinite in view of the grammatical construction of the limitation (e.g., “stores” control information “is” to indicate). 

Claim 15 recites the limitation "an underflowing operation result" in line 2. However, it is indefinite as to whether this limitation is the same as or different than "an underflowing operation result" as recited in claim 10, line 7. If the same, antecedent basis language (e.g. “the”) should be used.
Claim 15 recites the limitation “bit position 18 of the register stores the control information is to indicate when an underflowing operation result is to be flushed to zero” in lines 1-3. However, the metes and bounds of the limitation are indefinite in view of the grammatical construction of the limitation (e.g., “stores” the control information “is” to indicate).

Claim 21 recites the limitation "denormal inputs" in line 3. However, it is indefinite as to whether this limitation is the same as or different than "denormal inputs" as recited in claim 19, line 10. If the same, antecedent basis language (e.g. “the”) should be used.
Claim 21 recites the limitation “bit position 18 of the register stores control information is to indicate when denormal inputs are to be zeroed” in lines 2-3. However, the metes and bounds of the limitation are indefinite in view of the grammatical construction of the limitation (e.g., “stores” control information “is” to indicate). 

Claim 22 recites the limitation “an underflowing an operation result” in lines 2-3. However, it is indefinite as to what is being grammatically conveyed. 
Claim 22 recites the limitation "an underflowing an operation result" in lines 2-3. However, it is indefinite as to whether this limitation is the same as or different than "an underflowing operation result" as recited in claim 19, line 9. If the same, antecedent basis language (e.g. “the”) should be used.
Claim 22 recites the limitation “bit position 19 of the register stores control information is to indicate when an underflowing an operation result is to be flushed to zero” in lines 2-3. However, the metes and bounds of the limitation are indefinite in view of the grammatical construction of the limitation (e.g., “stores” control information “is” to indicate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 16-20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARM (ARM® Architecture Reference Manual ARMv8, for ARMv8-A architecture profile ARM DDI 0487B.a) in view of Brooks et al. (Brooks) (US 7373489 B1).
Consider claim 1, ARM discloses hardware instruction execution circuitry to execute a decoded instruction (page C4-210, decode) having at least one operand utilizing half-precision floating point data; and a register to store control information about the at least one operand utilizing half-precision floating point data, wherein the control information is to dictate when an underflowing operation result of an execution of the decoded instruction is to be flushed to zero and when denormal inputs of the decoded instruction are to be zeroed (page A1-51, section A1.5.4; for example, see the first paragraph, lines 6-8, when ARMv8.2-FP16 is implemented, Flush-to-zero mode can be enabled for all half-precision data-processing instructions using the FPCR.FZ16 bit in AArch64 state and the FPSCR.FZ16 bit in AArch32 state; page G6-4885, for example, shows the FPSCR, Floating-Point Status and Control Register, with FZ16 being located in bit position 19).
However, ARM does not disclose that the aforementioned control information separately and distinctly, using different bit positions of the aforementioned register, performs the aforementioned dictating.

Brooks’s teaching results in flexibility via finer granularity of control. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brooks with the invention of ARM in order to gain flexibility via finer granularity of control. Alternatively, this modification merely entails a simple substitution of one known element (a bit that dictates when functions are to occur, in ARM) for another (individual bits that dictate when respective functions are to occur, in Brooks) to obtain predictable results (the invention of ARM, wherein individual bits, rather than a same bit, dictate when the functions are to occur), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that 

Consider claim 2, the overall combination entails the register is a control and status register (ARM, page A1-51, section A1.5.4; for example, see the first paragraph, lines 6-8, when ARMv8.2-FP16 is implemented, Flush-to-zero mode can be enabled for all half-precision data-processing instructions using the FPCR.FZ16 bit in AArch64 state and the FPSCR.FZ16 bit in AArch32 state; page G6-4885, for example, shows the FPSCR, Floating-Point Status and Control Register).

Consider claim 7, the overall combination entails the decoded instruction is a computational instruction (ARM, page A1-51, section A1.5.4; floating-point processing).

Consider claim 8, the overall combination entails the register is read by floating point execution units of the hardware instruction execution circuitry (ARM, page A1-51, section A1.5.4; floating-point processing).

Consider claim 9, the overall combination entails the register is further to store indications of: exceptions that have been detected including precision (ARM, page G6-4885, FPSCR bit [4]), underflow (page G6-4885, FPSCR bit [3]), overflow (page G6-4885, FPSCR bit [2]), divide-by-zero (page G6-4885, FPSCR bit [1]), denormal (page G6-4885, FPSCR bit [7]), and invalid operation (page G6-4885, FPSCR bit [0]); exception type masks including invalid operation (page G6-4885, FPSCR bit [8]), denormal operation (page G6-4885, FPSCR bit [15]), divide-by-zero mask (page G6-4885, FPSCR bit [9]), overflow (page G6-4885, FPSCR bit [10]), underflow (page G6-4885, FPSCR bit [11]), and precision (page G6-4885, FPSCR bit [12]); rounding control (page G6-4885, FPSCR bits [22]-[23]); and denormals-are-zeros and flush-to-zeros for non-half-precision floating point data (page G6-4885, FPSCR bit [24]).

Consider claim 10, ARM discloses decoding an instruction (page C4-210, decode) having at least one operand utilizing half-precision floating point data; and executing the decoded instruction according to control information stored in a register about the at least one operand utilizing half-precision floating point data, wherein the control information is to dictate when an underflowing operation result of an execution of the decoded instruction is to be flushed to zero and when denormal inputs of the decoded instruction are to be zeroed (page A1-51, section A1.5.4; for example, see the first paragraph, lines 6-8, when ARMv8.2-FP16 is implemented, Flush-to-zero mode can be enabled for all half-precision data-processing instructions using the 
However, ARM does not disclose that the aforementioned control information separately and distinctly, using different bit positions of the aforementioned register, performs the aforementioned dictating.
On the other hand, Brooks discloses control information separately and distinctly, using different bit positions of a register, dictates when functions are to occur (col. 12, line 61 to col. 13, line 7, however, it is contemplated that in some embodiments, whether a generated exception results in a software trap may be enabled or disabled on an individual or group basis. For example, in one embodiment a global floating-point trap enable configurable by software may be provided, such that no traps due to floating-point exceptions are generated if the global enable is deasserted. Additionally, in one embodiment certain individual exceptions (such as invalid operand, divide-by-zero, overflow, and inexact, for example) may have corresponding software-configurable trap enables, such that traps corresponding to certain types of exceptions may be generated while other traps may be suppressed depending on the state of the individual exception enables; col. 14, lines 36-38, mask bits or registers configurable by software to selectively enable traps for all or individual exception types as described above; col. 17, lines 46-48, means for disabling exception prediction and speculative refetching, such as a control bit or field in a programmable register, for example).
Brooks’s teaching results in flexibility via finer granularity of control. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brooks with the 

Consider claim 11, the overall combination entails the register is a control and status register (ARM, page A1-51, section A1.5.4; for example, see the first paragraph, lines 6-8, when ARMv8.2-FP16 is implemented, Flush-to-zero mode can be enabled for all half-precision data-processing instructions using the FPCR.FZ16 bit in AArch64 state and the FPSCR.FZ16 bit in AArch32 state).

Consider claim 16, the overall combination entails the decoded instruction is a computational instruction (ARM, page A1-51, section A1.5.4; floating-point processing).

Consider claim 17, the overall combination entails the register is read by floating point execution units of instruction execution circuitry (ARM, page A1-51, section A1.5.4; floating-point processing).

Consider claim 18, the overall combination entails the register is further to store indications of: exceptions that have been detected including precision (ARM, page G6-4885, FPSCR bit [4]), underflow (page G6-4885, FPSCR bit [3]), overflow (page G6-4885, FPSCR bit [2]), divide-by-zero (page G6-4885, FPSCR bit [1]), denormal (page G6-4885, FPSCR bit [7]), and invalid operation (page G6-4885, FPSCR bit [0]); exception type masks including invalid operation (page G6-4885, FPSCR bit [8]), denormal operation (page G6-4885, FPSCR bit [15]), divide-by-zero mask (page G6-4885, FPSCR bit [9]), overflow (page G6-4885, FPSCR bit [10]), underflow (page G6-4885, FPSCR bit [11]), and precision (page G6-4885, FPSCR bit [12]); rounding control (page G6-4885, FPSCR bits [22]-[23]); and denormals-are-zeros and flush-to-zeros for non-half-precision floating point data (page G6-4885, FPSCR bit [24]).

Consider claim 19, ARM discloses a non-transitory machine-readable medium storing an occurrence of an instruction, wherein upon encountering the instruction a hardware processor to perform a method (page D5-2153, instruction memory access) comprising: decoding the instruction (page C4-210, decode), the instruction having at least one operand utilizing half-precision floating point data; and executing the decoded instruction according to control 
However, ARM does not disclose that the aforementioned control information separately and distinctly, using different bit positions of the aforementioned register, performs the aforementioned dictating.
On the other hand, Brooks discloses control information separately and distinctly, using different bit positions of a register, dictates when functions are to occur (col. 12, line 61 to col. 13, line 7, however, it is contemplated that in some embodiments, whether a generated exception results in a software trap may be enabled or disabled on an individual or group basis. For example, in one embodiment a global floating-point trap enable configurable by software may be provided, such that no traps due to floating-point exceptions are generated if the global enable is deasserted. Additionally, in one embodiment certain individual exceptions (such as invalid operand, divide-by-zero, overflow, and inexact, for example) may have corresponding software-configurable trap enables, such that traps corresponding to certain types of exceptions may be generated while other traps may be suppressed depending on the state of the individual exception enables; col. 14, lines 36-38, mask bits or registers configurable by software to selectively enable traps for all or individual exception types as described above; col. 17, lines 46-48, means for 
Brooks’s teaching results in flexibility via finer granularity of control. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brooks with the invention of ARM in order to gain flexibility via finer granularity of control. Alternatively, this modification merely entails a simple substitution of one known element (a bit that dictates when functions are to occur, in ARM) for another (individual bits that dictate when respective functions are to occur, in Brooks) to obtain predictable results (the invention of ARM, wherein individual bits, rather than a same bit, dictate when the functions are to occur), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Brooks’s teaching of control information separately and distinctly, using different bit positions of a register, dictating when functions are to occur (this dictating on an individual basis disclosed as being an alternative to dictating when functions are to occur on a group basis), when applied to the invention of ARM which entails control information dictating when an underflowing operation result of an execution of the decoded instruction is to be flushed to zero and when denormal inputs of the decoded instruction are to be zeroed, results in the overall claimed limitation that the control information is to separately and distinctly, using different bit positions of the register, dictate when an underflowing operation result of an execution of the decoded instruction is to be flushed to zero and when denormal inputs of the decoded instruction are to be zeroed.

Consider claim 20, the overall combination entails the register is a control and status register (ARM, page A1-51, section A1.5.4; for example, see the first paragraph, lines 6-8, when ARMv8.2-FP16 is implemented, Flush-to-zero mode can be enabled for all half-precision data-processing instructions using the FPCR.FZ16 bit in AArch64 state and the FPSCR.FZ16 bit in AArch32 state).

Consider claim 23, the overall combination entails the decoded instruction is a computational instruction (ARM, page A1-51, section A1.5.4; floating-point processing).

Consider claim 24, the overall combination entails the register is read by floating point execution units of instruction execution circuitry (ARM, page A1-51, section A1.5.4; floating-point processing).

Consider claim 25, the overall combination entails the register is further to store indications of: exceptions that have been detected including precision (ARM, page G6-4885, FPSCR bit [4]), underflow (page G6-4885, FPSCR bit [3]), overflow (page G6-4885, FPSCR bit [2]), divide-by-zero (page G6-4885, FPSCR bit [1]), denormal (page G6-4885, FPSCR bit [7]), and invalid operation (page G6-4885, FPSCR bit [0]); exception type masks including invalid operation (page G6-4885, FPSCR bit [8]), denormal operation (page G6-4885, FPSCR bit [15]), divide-by-zero mask (page G6-4885, FPSCR bit [9]), overflow (page G6-4885, FPSCR bit [10]), underflow (page G6-4885, FPSCR bit [11]), and precision (page G6-4885, FPSCR bit [12]); rounding control (page G6-4885, FPSCR bits [22]-[23]); and denormals-are-zeros and flush-to-zeros for non-half-precision floating point data (page G6-4885, FPSCR bit [24]).

Claims 3-6, 12-15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARM and Brooks as applied to claims 1, 10, and 19 above, and further in view of Roohparvar (US 20040100823).
Consider claim 3, the combination thus far does not entail bit position 18 of the register to store the control information is to indicate when the denormal inputs of the decoded instruction are to be zeroed.
On the other hand, Roohparvar discloses using different bit locations in a mode control register to indicate modes ([0043], lines 9-12, still another embodiment uses different values and/or different bit locations in the mode control register to select the device characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roohparvar with the combination of Arm and Brooks, for bit position 18 of the register to store the control information to indicate when the denormal inputs of the decoded instruction are to be zeroed, as this modification merely entails a simple substitution of one known element (a bit position of the register to store the control information that indicates when the denormal inputs of the decoded instruction are to be zeroed) for another (bit position 18 in particular) to obtain predictable results (bit position 18 being the bit position of the register to store the control information that indicates when the denormal inputs of the decoded instruction are to be zeroed), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 4, the combination thus far does not entail bit position 19 of the register to store the control information is to indicate when an underflowing operation result is to be flushed to zero.
On the other hand, Roohparvar discloses using different bit locations in a mode control register to indicate modes ([0043], lines 9-12, still another embodiment uses different values and/or different bit locations in the mode control register to select the device characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roohparvar with the combination of Arm and Brooks, for bit position 19 of the register to store the control information to indicate when an underflowing operation result is to be flushed to zero, as this modification merely entails a simple substitution of one known element (a bit position of the register to store the control information that indicates when an underflowing operation result is to be flushed to zero) for another (bit position 19 in particular) to obtain predictable results (bit position 19 being the bit position of the register to store the control information that indicates when an underflowing operation result is to be flushed to zero), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 5, the combination thus far does not entail bit position 19 of the register to store the control information is to indicate when denormal inputs of the decoded instruction are to be zeroed.
On the other hand, Roohparvar discloses using different bit locations in a mode control register to indicate modes ([0043], lines 9-12, still another embodiment uses different values and/or different bit locations in the mode control register to select the device characteristics).


Consider claim 6, the combination thus far does not entail bit position 18 of the register to store the control information is to indicate when an underflowing operation result is to be flushed to zero.
On the other hand, Roohparvar discloses using different bit locations in a mode control register to indicate modes ([0043], lines 9-12, still another embodiment uses different values and/or different bit locations in the mode control register to select the device characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roohparvar with the combination of Arm and Brooks, for bit position 18 of the register to store the control information to indicate when an underflowing operation result is to be flushed to zero, as this modification merely entails a simple substitution of one known element (a bit position of the register to store the control information that indicates when an underflowing operation result is to be flushed to zero) 

Consider claim 12, the combination thus far does not entail bit position 18 of the register to store the control information is to indicate when denormal inputs of the decoded instruction are to be zeroed.
On the other hand, Roohparvar discloses using different bit locations in a mode control register to indicate modes ([0043], lines 9-12, still another embodiment uses different values and/or different bit locations in the mode control register to select the device characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roohparvar with the combination of Arm and Brooks, for bit position 18 of the register to store the control information to indicate when denormal inputs of the decoded instruction are to be zeroed, as this modification merely entails a simple substitution of one known element (a bit position of the register to store the control information that indicates when denormal inputs of the decoded instruction are to be zeroed) for another (bit position 18 in particular) to obtain predictable results (bit position 18 being the bit position of the register to store the control information that indicates when denormal inputs of the decoded instruction are to be zeroed), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 13, the combination thus far does not entail bit position 19 of the register to store the control information is to indicate when an underflowing operation result is to be flushed to zero.
On the other hand, Roohparvar discloses using different bit locations in a mode control register to indicate modes ([0043], lines 9-12, still another embodiment uses different values and/or different bit locations in the mode control register to select the device characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roohparvar with the combination of Arm and Brooks, for bit position 19 of the register to store the control information to indicate when an underflowing operation result is to be flushed to zero, as this modification merely entails a simple substitution of one known element (a bit position of the register to store the control information that indicates when an underflowing operation result is to be flushed to zero) for another (bit position 19 in particular) to obtain predictable results (bit position 19 being the bit position of the register to store the control information that indicates when an underflowing operation result is to be flushed to zero), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 14, the combination thus far does not entail bit position 19 of the register to store control information is to indicate when denormal inputs are to be zeroed.
On the other hand, Roohparvar discloses using different bit locations in a mode control register to indicate modes ([0043], lines 9-12, still another embodiment uses different values and/or different bit locations in the mode control register to select the device characteristics).


Consider claim 15, the combination thus far does not entail bit position 18 of the register to store the control information is to indicate when an underflowing operation result is to be flushed to zero.
On the other hand, Roohparvar discloses using different bit locations in a mode control register to indicate modes ([0043], lines 9-12, still another embodiment uses different values and/or different bit locations in the mode control register to select the device characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roohparvar with the combination of Arm and Brooks, for bit position 18 of the register to store the control information to indicate when an underflowing operation result is to be flushed to zero, as this modification merely entails a simple substitution of one known element (a bit position of the register to store the control information that indicates when an underflowing operation result is to be flushed to zero) for another (bit position 18 in particular) to obtain predictable results (bit position 18 being the 

Consider claim 21, the combination thus far does not entail bit position 18 of the register to store the control information is to indicate when denormal inputs are to be zeroed.
On the other hand, Roohparvar discloses using different bit locations in a mode control register to indicate modes ([0043], lines 9-12, still another embodiment uses different values and/or different bit locations in the mode control register to select the device characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roohparvar with the combination of Arm and Brooks, for bit position 18 of the register to store control information to indicate when denormal inputs are to be zeroed, as this modification merely entails a simple substitution of one known element (a bit position of the register to store control information that indicates when denormal inputs are to be zeroed) for another (bit position 18 in particular) to obtain predictable results (bit position 18 being the bit position of the register to store control information that indicates when denormal inputs are to be zeroed), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 22, the combination thus far does not entail bit position 19 of the register to store control information is to indicate when an underflowing an operation result is to be flushed to zero.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roohparvar with the combination of Arm and Brooks, for bit position 19 of the register to store control information to indicate when an underflowing an operation result is to be flushed to zero, as this modification merely entails a simple substitution of one known element (a bit position of the register to store control information that indicates when an underflowing an operation result is to be flushed to zero) for another (bit position 19 in particular) to obtain predictable results (bit position 19 being the bit position of the register to store control information that indicates when an underflowing an operation result is to be flushed to zero), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Response to Arguments
Applicant on page 7 argues: “Claims 3-6, 12-15 and 21-22 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. While Applicant does not necessarily agree, Applicants have amended these claims.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to 

Applicant on page 9 argues: “For at least this rationale, the cited reference does not describe claim 1. Claims that are dependent upon claim 1 allowable for at least this rationale. Independent claims 10 and 19, and their dependents, are allowable for at least similar rationale.” Applicant on page 9 argues: “These claims are dependent upon an allowable independent claim and are allowable for at least this rationale.”
In view of the newly added limitations of the independent claims, Examiner is newly relying upon the Brooks reference — see the Claim Rejections - 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH E VICARY/Primary Examiner, Art Unit 2182